Case 5:21-po-00031-JCH Document 5 Filed 04/13/21 Page 1of1i Pageid#: 4

PETTY OFFENSE MINUTE SHEET

HARRISONBURG DIVISION
Case: 5:21po 31 Date: 4|\3)\ a
Defendant: (\\ S Moon Counsel: .raxvo. (Yau S ated
Judge: Joel C. Hoppe, USMJ
Deputy Clerk: Karen Dotson, Zoom Time in court: (:5\- |O:AS= 3am.

AUSA: Lote Rumson, + More Pestnnne,
Ranger: \Lurc)
USPO: ByiAany, Waurvers

[_] Initial Appearance. Defendant advised of charges, rights and nature of proceedings.

{_] Defendant waives counsel; advises court wishes to proceed today without counsel.

[_] Defendant requests appointment of counsel. [_] Court grants request for appointment
[_] Defendant moves for continuance. Court trial continued to
[_] Plea agreement reached.

Defendant sworn, questioned and advised of rights on plea of guilty. Government
proffers/presents evidence to support plea and rests.

Court trial held.

Government presents evidence regarding sentencing and rests.

Defendant presents evidence regarding sentencing and rests.

 

OOM oO

 

 

 

 

 

 

 

 

 

 

 

OFFENSE/COUNT CHARGED __| PLEA | FINDINGS/SENTENCE
COs NEWS) Ove I) Dismissed
A dar © Fine: $ SA: $ days to pay
Fine: $ SA: $ days to pay
Fine: $ SA: $ days to pay
Fine $ SA: $ days to pay
C] Government moves for detention.
| Government does not oppose bond.
L] Detention/Bond Hearing held.
[| Defendant released on bond. Bond set at $
L] Appeal rights stated by the court
L] 18 USC § 3607
Additional information:
— Gdut Catiy Urirors , OMicer King , resents aydlar @g
Cxhwlot  admuted
~ PHASES He

-fMm.n it A. enn. scet
